Citation Nr: 0322391	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  93-16 613A	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from November 1946 to April 1956, 
from June 1956 to June 1962, and from August 1962 to March 
1968.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating action 
in which the RO granted service connection for tinnitus and 
assigned a 10 percent evaluation.  In November 1996, the 
Board remanded this issue to the RO for additional 
development.  

The veteran provided testimony at a hearing before the 
undersigned Member of the Board in Washington, D.C. in 
September 1996.  A transcript of the hearing is of record.

In a February 2002 decision, the Board denied entitlement to 
an initial disability evaluation in excess of 10 percent for 
tinnitus.  A timely appeal of that decision was filed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In a March 2003 Order, the Court vacated the February 2002 
Board decision as to the denial of entitlement to an initial 
disability evaluation in excess of 10 percent for tinnitus 
and remanded this matter to the Board for further 
adjudication.  The Court noted that the appellant argued that 
he was entitled to have the tinnitus in his left and right 
ears separately rated in accordance with 38 C.F.R. § 4.25.  
The Court indicated that on February 12, 2003, the Court 
issued its decision in Wanner v. Principi, 17 Vet. App. 4, 18 
(2003) which addressed the same issue.  The Court noted that 
in Wanner, the Court remanded the veteran's claim after 
finding that the Board's statements of reasons or bases were 
inadequate because the Board failed to discuss the 
applicability of 38 C.F.R. § 4.25(b) to the veteran's claims 
for two separate tinnitus ratings, that is, claims for 
separate ratings for each ear.  The Court noted that a review 
of the February 2002 Board decision reveals that the Board 
failed to cite to or discuss 38 C.F.R. § 4.25(b) in its 
decision denying separate ratings for tinnitus.  Therefore, 
the Court remanded the claim for readjudication in light of 
Wanner.   

In statements dated in March 2002 and June 2003, the veteran 
has raised the issue of entitlement to an increased 
evaluation for the service-connected hearing loss.  This 
issue is referred to the RO for appropriate action.  


FINDING OF FACT

1.  Since March 23, 1987, the service-connected tinnitus has 
been constant and recurrent.   

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards for evaluating the service-
connected tinnitus.  
 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (in effect prior to June 10, 1999); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (in effect from June 10, 1999 to 
June 12, 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 (in 
effect from June 13, 2003).

2.  An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations implementing the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was afforded VA examinations in 1991 and 1999 to 
determine the nature and severity of his service-connected 
tinnitus.  In the statement of the case and supplemental 
statements of the case, the RO notified the veteran of the 
evidence that was considered and of the evidence needed to 
substantiate his claim.  The RO offered to assist him in 
obtaining any relevant evidence.  These documents gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  In a June 2003 statement, 
the veteran indicated that he did not have any other evidence 
to submit and he asked the Board to proceed with the 
readjudication of his appeal after affording his 
representative the opportunity to review and submit 
additional argument.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The VA notified the veteran and the veteran's representative 
of the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  

The Board notes that in Fenderson v. West, 12  Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.  

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus, which 
was a symptom of a head injury, a concussion or acoustic 
trauma, warranted a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect prior to June 10, 1999).

Under the criteria in effect from June 10, 1999 to June 12, 
2003, Diagnostic Code 6260 provided that if the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (in effect from June 10, 1999 to June 12, 2003).  
 
Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus 
may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those 
diagnostic codes.  The criteria further provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  It was noted that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) was not to be 
evaluated under this diagnostic code, but evaluated as part 
of any underlying condition causing it.  68 Fed. Reg. 25822-
25823 (May 14, 2003) (codified as amended at 38 C.F.R. 
§ 4.87, Diagnostic Code 6260). 
 
In as recent opinion, the General Counsel held that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003. 

In Kuzma v. Principi, the United States Court of Appeals for 
the Federal Circuit held that congressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result.  Kuzma v. Principi, No. 03-7032 (U.S. Fed. Cir. Aug. 
25, 2003).  The Board notes that the amended regulations 
specify an effective date for the enactment of the amended 
regulation and do not provide for retroactive effect.  Thus, 
the Board will apply the amended regulations from the 
effective date specified.   However, VAOPGCPREC 2-2003 
specifically indicates that it has retroactive effect and the 
Board will apply this General Counsel opinion retroactively.   

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
concluded that the part of the pre-June 10, 1999, version of 
Diagnostic Code 6260 which contained a trauma requirement for 
the assignment of a 10 percent rating for tinnitus was 
invalid.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus

The February 1992 rating decision granted service connection 
for tinnitus and a 10 percent evaluation was assigned from 
March 1987.  This 10 percent evaluation is the highest 
possible evaluation under all versions of Diagnostic Code 
6260, including the most recent version.  To the extent that 
the veteran's representative argues for a separate rating for 
each ear, to rate each ear separately would violate 
VAOPGCPREC 2-2003 which holds that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  VAOPGCPREC 2-2003.  
The General Counsel indicated that Diagnostic Code 6260 
(currently codified at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of that date, authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  VAOPGCPREC 2-2003.  The Board is 
bound by precedent opinions of VA General Counsel.  See 
38 U.S.C.A. § 7104(c). 

The veteran and his representative argue that a 10 percent 
rating should be assigned to each ear under Diagnostic Code 
6260 in accordance with 38 C.F.R. § 4.15(b).  38 C.F.R. 
§ 4.25(b) provides that "Except as otherwise provided in this 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidence, etc., are to be rated separately, as are all other 
disabling conditions, if any."  38 C.F.R. § 4.25(b) (2002).  

The Board finds that tinnitus of each ear cannot be 
considered as two separate disabilities.  The General Counsel 
made this determination in VAOPGCPREC 2-2003.  In VAOPGCPREC 
2-2003, the General Counsel noted that the Merck Manual 
states that tinnitus is the perception of sound in the 
absence of an acoustic stimulus.  The Merck Manual 665 (17th 
ed. 1999).  The General Counsel indicated that the VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 (2002), and the VA 
explained that objective tinnitus is properly evaluated as 
part of the underlying condition causing it, such as vascular 
or muscular disorders or nonpathologic causes such as noise 
from the temporomandibular joints, openings of the eustachian 
tubes, or repetitive muscle contractions.  The General 
Counsel noted that the notice of proposed rulemaking went on 
to explain that true (subjective) tinnitus does not originate 
in the inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus and it is theorized that in 
true tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  See 67 Fed. Reg. at 59,033.  The 
General Counsel indicated that as VA's notice of proposed 
rulemaking made clear that the perception of noise is the 
disability identified in true tinnitus, and the source of 
this perceived noise is not in either or both ears.  The 
General Counsel indicated that the undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.  
VAOPGCPREC 2-2003.  Accordingly, in light of VAOPGCPREC 2-
2003, the Board finds that a separate 10 percent rating for 
tinnitus for each ear is not warranted pursuant to 38 C.F.R. 
§ 4.25(b) because tinnitus is a single disease entity.   

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is not warranted in this case.  The Board has 
examined the record and finds that the 10 percent evaluation 
is warranted for the service-connected tinnitus since March 
1987, the date of receipt of the initial claim.  There is no 
evidence that the veteran's service-connected disability has 
met the criteria for a higher rating at any time since March 
1987.  Also, as noted above, the 10 percent evaluation is the 
highest possible rating under Diagnostic Code 6260, tinnitus.  
It appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted. 

In summary, an initial disability evaluation in excess of 10 
percent is not warranted for the service-connected tinnitus 
under the former and revised provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 for the reasons and bases described 
above.  The preponderance of the evidence is against the 
veteran's claim, and the claim is denied.

Consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the August 
2001 supplemental statement of the case, the RO specifically 
considered whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) should be assigned as to the service-connected 
tinnitus.  The RO concluded that this case did not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for an extraschedular 
rating for the service-connected tinnitus under 38 C.F.R. 
§ 3.321(b).    

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The service-connected tinnitus 
is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
evidence shows that the service-connected tinnitus does not 
present an unusual or exceptional disability picture.  The 
Board finds that the veteran's symptoms are consistent with 
the criteria in the Rating Schedule.  The veteran's symptoms 
are normal manifestations of tinnitus and such symptoms are 
contemplated under Diagnostic Code 6260.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).    

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

There is no indication that the veteran has been hospitalized 
frequently for the tinnitus.  In fact, there is no evidence 
of any hospitalization for tinnitus.  The Board further finds 
that the evidence of record does not establish that the 
veteran's service-connected tinnitus causes marked 
interference with employment.  The evidence of record shows 
that the veteran was not currently working and he was able to 
function with the use of hearing aids and increased volume on 
his television and telephone.  The June 2001 VA examination 
report indicates that the veteran was referred to ENT and 
assistive listening devices were discussed but the veteran 
declined a follow up appointment with ENT and declined an 
appointment to further investigate the listening devices.  

The Board points out that the currently assigned 10 percent 
disability evaluation for the service-connected tinnitus is 
an acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected tinnitus.    


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

